 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL TYRONE SHANNON,                           No. 2:17-CV-1084-JAM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s second amended complaint (ECF No.

19   34). Plaintiff alleges Defendants violated his equal protection rights under the Fourteenth

20   Amendment by allowing female inmates to have a selection of seven different alarm clocks to

21   choose from and purchase, but denying the same choice to male inmates.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff has named four Defendants: (1) Ralph Diaz, (2) Sgt. Swan, (3) C.

22   Tileston, and (4) Robert W. Fox. Plaintiff alleges that Defendants violated his right to equal

23   protection under the Fourteenth Amendment because female inmates in the California

24   Department of Corrections and Rehabilitation are offered the choice of purchasing any of seven

25   different kinds of alarm clocks and male inmates are afforded no such choice. Plaintiff alleges

26   Defendant Diaz instituted the policy and Defendants Swan, Titleston, and Fox implemented it.
27   ///

28   ///
                                                         2
 1                                             III. ANALYSIS

 2                  Equal protection claims arise when a charge is made that similarly situated

 3   individuals are treated differently without a rational relationship to a legitimate state purpose. See

 4   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

 5   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

 6   Racial segregation is unconstitutional within prisons save for the necessities of prison security

 7   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

 8   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,

 9   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

10   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

11   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

12   disabled do not constitute a suspect class) see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.

13   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

14   where no allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007

15   WL 732555 (E.D. Cal. March 19, 2008).1

16                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

17   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

18   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

19   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

20   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class
21   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

22   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

23   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

24   ///

25   ///

26
            1
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                        3
 1                  Here, Plaintiff’s complaint again fails to state a claim sufficient to pass screening.

 2   Plaintiff’s allegations relate to female inmates being able to purchase several different kinds of

 3   alarm clocks and male inmates not being able to do the same. Plaintiff claims this policy was

 4   implemented by Defendant Diaz but there are no facts that allege the policy functions as an

 5   intentionally discriminatory policy against men or that it was implemented for the purpose of

 6   discriminating against men. In other words, there is no indication from the complaint this policy

 7   is gender-based for the purpose of discriminating against men. There are likely many differences

 8   between the correctional institutions housing female inmates and those housing male inmates,

 9   including the items available for purchase. This Court can find no support for the proposition that

10   the Equal Protection Clause compels items for purchase to be the same for both male and female

11   inmates. Further, this Court can find no basis in law for a constitutional right to an alarm clock.

12   For these reasons, Plaintiff’s complaint cannot pass screening and continual amendment would be

13   futile.

14

15                                          IV. CONCLUSION

16                  Because it does not appear possible that the deficiencies identified herein can be

17   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

18   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

19                  Based on the foregoing, the undersigned recommends Plaintiff’s second amended

20   complaint be dismissed without leave to amend.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        4
 1                  These findings and recommendations are submitted to the United States District

 2   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 3   after being served with these findings and recommendations, any party may file written

 4   objections with the court. Responses to objections shall be filed within 14 days after service of

 5   objections. Failure to file objections within the specified time may waive the right to appeal. See

 6   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7

 8

 9                  Dated: August 16, 2019
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
